Citation Nr: 1231305	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  10-25 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for a superficial scar on the back and buttocks.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from June 1939 to July 1945.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which, in pertinent part, denied an increased rating for a superficial scar on the back and buttocks.  

The Veteran testified at July 2012 Board personal hearing in St. Petersburg, Florida (Travel Board).  The hearing transcript has been associated with the claims file.  

The Board notes that the Veteran submitted timely notice of disagreement to a March 2011 rating decision which denied an increased rating for a wound to muscle group IV, left, moderate.  The RO issued a statement of the case addressing this issue in June 2012; however, to date, the Veteran has not submitted a substantive appeal addressing the claim for an increased rating for a wound to muscle group IV.  Accordingly, the issue of entitlement to an increased rating for a wound to muscle group IV, left, moderate is not currently before the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007). 

The Veteran was afforded VA examinations of the muscles in April 2009 and in February 2011; however, significantly, neither of these examinations included findings pertinent to the Veteran's service-connected scar on the back and buttocks.  As such, the Board finds that a remand for a VA examination is necessary to evaluate the Veteran's service-connected scar.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC must schedule the Veteran for VA scars examination to assess the current severity of his service-connected back and buttocks scar.  The claims folder must be made available to the examiner for review before the examination.  

The VA examiner must report all signs and symptoms necessary to evaluate the Veteran's back and buttocks scar under the current rating criteria.  Factors for consideration should include pain, instability, and limitation of function due to any scarring.

All opinions must be supported by a complete rationale in a typewritten report.

2.  When the development has been completed, the RO/AMC must review the case again based on the additional evidence.  If the benefit sought is not granted in full, the RO/AMC must furnish the Veteran and his representative with a Supplemental Statement of the Case, and must give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



